Citation Nr: 0830745	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina. 

In June 2008, the veteran testified during a video conference 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a November 2001 rating decision, the RO denied the 
veteran's claim for service connection for PTSD; although 
properly notified of the denial, the veteran failed to 
initiate an appeal.

3.  New evidence associated with the claims file since the 
November 2001 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.

4.  The pertinent competent evidence of record demonstrates 
that the veteran does not have a current diagnosis of PTSD 
that meets VA regulations.
CONCLUSIONS OF LAW

1.  The November 2001 RO rating decision that denied the 
veteran's claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  As evidence received since the RO's November 2001 denial 
is new and material, the criteria for reopening the veteran's 
claim for service connection for PTSD are met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in February 2003.  This letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006. 
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  As the veteran's claim for service connection for 
PTSD has been reopened, the specific notice concerning 
matters addressed in Kent is not required in this case.

The notice requirements pertinent to the issues on appeal 
have been met and the Board finds that the available medical 
evidence is sufficient for an adequate determination.  The 
Board further notes that to move forward with the 
adjudication of these claims would not cause any prejudice to 
the appellant.

New and Material Evidence

In October 1999, the veteran filed his claim of entitlement 
to service connection for PTSD.  In a January 2000 rating 
decision, the RO denied service connection for PTSD finding 
that the claim was not well-grounded.  Following enactment of 
VCAA, the RO performed a de novo review of the evidence and 
denied service connection for PTSD in a November 2001 rating 
decision.  Evidence of record included the veteran's service 
treatment records; copies of his service personnel records; 
reports of VA examinations dated in September 1972, June 
1995, March 1999, and August 2001 for disorders other than 
PTSD; VA outpatient and inpatient treatment records dated 
from October 1983 to February 2001; and statements from the 
veteran. 

Although notified of the November 2001 denial, the veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen his claim for service 
connection for PTSD in July 2002.  This appeal arises from 
the RO's March 2003 denial of the veteran's petition to 
reopen his claim.  (The Board notes that the RO subsequently 
determined in a March 2005 supplemental statement of the case 
to reopen the claim for service connection for PTSD, but then 
denied the claim on the merits.)

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the November 2001 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Evidence added to the claims file since the November 2001 RO 
denial includes: copies of service personnel records; the 
veteran's completed PTSD questionnaire dated October 2003; a 
signed statement from a licensed private clinical 
psychologist dated in January 2004; VA examination reports 
dated in June 2003, April 2004, and October 2004 concerning 
disabilities unrelated to this claim; reports of VA 
psychiatric examinations dated in April 2004, July 2005, an 
August 2006 addendum to the July 2005 examination, September 
2006, October 2006; two reports from the U.S. Armed Services 
Center For Unit Records Research (USASCRUR) dated in February 
and March 2005; medical records from Dr. E.D.A. at the 
Greenwood Vet Center dated in 2005; VA medical records dated 
from January 2000 to March 2006; a transcript of the 
veteran's Board testimony in June 2008; and statements from 
the veteran and his representative.

Except for the service personnel records, this evidence is 
"new" in that it was not previously before agency decision 
makers at the time of the November 2001 decision, and is not 
cumulative or duplicative of evidence previously considered.  
The evidence of the verified stressor is "material", as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the existence of a 
verified in-service stressor.  Consequently, this evidence 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for PTSD.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service personnel records reflect that the veteran served in 
the Republic of Vietnam from June 1967 to May 1968.  His 
records reveal that his military occupational specialty in 
Vietnam was ammunitions record clerk.  He received no awards 
or medals indicating any combat action.

Service treatment records are negative for any complaints of, 
or treatment for, psychiatric disorders while the veteran was 
in service.  His December 1971 Medical Board examination 
revealed that he was discharged for hypertension, diabetes, 
chronic obesity, and hypertensive cardiovascular disease.  No 
psychiatric abnormalities were noted during service or at 
discharge.

A May 2000 VA medical record noted the veteran's positive 
screen for depression.  An evaluation dated in June 2000 
noted that the veteran complained of nightmares, nervousness, 
and insomnia when he returned from Vietnam, stress at being 
in debt, awaking in a sweat, and increasing physical problems 
with diabetes and hypertension.  He thought he had problems 
under control for years but worried that they were returning 
with more strange dreams.  A VA social worker provisionally 
diagnosed PTSD and depressive disorder.

A May 2003 VA medical record revealed a VA social worker's 
provisional diagnosis of PTSD.

VA medical records dated from May 2003 through February 2004 
noted that among the veteran's selected goals were to reduce 
the frequency and intensity of his nightmares, and to improve 
his sleep.  Planned interventions included: individual 
counseling with a licensed social worker, psychiatric medical 
evaluation and monitoring, follow-up of all medical 
appointments for the veteran's physical problems, and later 
group therapy to deal with PTSD symptoms.  

In a July 2003 VA mental health clinic record, a nurse 
practitioner note that the veteran's current diagnoses were 
PTSD/major depressive episode.  In September 2003, a VA nurse 
practitioner assessed mood disorder, not otherwise specified, 
and reports of PTSD symptoms.  In November 2003, the VA nurse 
practitioner diagnosed depression, not otherwise specified, 
with PTSD symptoms and insomnia.

In a January 2004 signed statement, C.C.D., a licensed 
clinical psychologist in private practice and on staff at the 
Dorn VA Medical Center ("VAMC") diagnosed chronic and 
severe PTSD.  The psychologist noted the veteran's stressor 
guarding the ammunition depot in Vietnam, as well as severe 
anxiety later in 1968 after the assassination of Dr. Martin 
Luther King, and the veteran's treatment at VA.  He noted the 
veteran's symptoms as recurrent and intrusive thoughts, 
flashbacks, physiological and psychological reactivity on 
exposure to internal or external cues that resembled an 
aspect of the traumatic events, avoidance that aroused 
recollections of the trauma, markedly diminished interest in 
significant activities, detachment, restricted range of 
affect, sleep deprivation and insomnia, irritability and 
outbursts of anger, memory and judgment affected by severe 
anxiety, hypervigilance, exaggerated startle reactions, and 
certain hallucinations.  Further, the psychologist noted 
thoughts of suicide or homicide when stressed and near 
continuous anxiety or depression, difficulty in adapting to 
any stressful circumstances, and an inability to establish or 
maintain effective relationships with others.

The veteran underwent a VA examination in April 2004.  He 
told the examiner of his alleged in-service stressor: guard 
duty at an ammunition depot in Qui Nhon, South Vietnam, 
during the Tet Offensive in 1968, when his unit was attacked.  
He also reported nightmares of explosions, fires, and of 
people running and screaming, after which he sat up for the 
rest of the night.  He jumped when cars backfired and was 
particularly bothered when neighbors shot their guns over the 
holiday.  He also complained that since he left Vietnam he 
heard voices, usually male, speaking to him twice a week, 
though he could not understand what they were saying.  He 
said that he avoided crowds because he did not feel right and 
did not fit in.  He also reported that he could not get close 
to anyone and had flashbacks of gunfire going over his head.  
He began work at a VA facility in housekeeping in 1984 and 
retired from the mail room in 2003 on disability due to pain.  
He was struggling financially.  He was single without 
children, though he had a lady friend of some 10 to 12 years 
with whom he did not live.  He lived with his sister, had 
many medical problems treated at VA, and walked with the 
assistance of a crutch.  A history of alcohol use was noted 
and a past history of marijuana use.  

Following a mental status examination, the examiner said that 
the veteran tended to focus on how disabled he was, but was 
unable to give specifics consistent with experiences related 
to PTSD.  He demonstrated a capacity for abstract reasoning 
and denied suicidal ideation, but did report some homicidal 
thoughts when angry.  The VA examiner diagnosed rule out 
PTSD, rule out malingering, and rule out psychotic disorder 
not otherwise specified.  She opined that the veteran 
reported some symptoms consistent with PTSD and some symptoms 
inconsistent with PTSD and recommended further psychological 
testing before she could determine his level of disability.

A June 2004 VA medical record reflected that in May 2004, the 
veteran underwent psychological testing.  The VA psychologist 
found that the veteran's approach to psychologic testing was 
highly consistent with either an attempt to malinger symptoms 
or exaggerate symptoms and that scores on his objective 
psychological testing were not considered valid 
representations of his current psychiatric functioning.

June 2004 VA medical records revealed that the veteran 
attended a stress and anger management group and PTSD group 
sessions and that a social worker assessed chronic and severe 
PTSD while a nurse practitioner assessed PTSD/depression, not 
otherwise stated, with insomnia.

In signed statements received in September 2004 and May 2005, 
the veteran stated that in February 1968, or from January to 
May 1968, he was assigned to the 191st Ordinance Platoon and 
the 184th Ordinance Battalion, during the Tet Offensive, and 
that his unit was under attack night and day in Qui Nhon.  He 
further stated that he was on guard duty and that his unit 
came under attack all the time while he was in a building.  
He reported soldiers in his unit were wounded.

Clinical treatment plans from the Greenwood, South Carolina, 
Vet Center dated in January 2005, April 2005 and July 2005, 
noted that the veteran attended weekly group therapy, that he 
showed significant PTSD symptoms apparent through all aspects 
of his life, and that his social and industrial processes 
continued to suffer.  Dr. E.D.A. wrote that the veteran 
should be considered disabled due to PTSD symptoms by the 
Social Security Administration and VA.

In February and March 2005, the USASCRUR notified the RO that 
the Operational Report - Lessons Learned for the 184th 
Ordinance Battalion documented enemy attacks on the 
ammunition depot during the February to April 1968 time 
period.

Also in July 2005, the veteran underwent a VA psychiatric 
examination, but the examiner declined to provide a diagnosis 
after noting differences and contrasts between this 
examination and the veteran's April 2004 examination.  Her 
recorded diagnostic impression was to rule out cognitive 
disorder, not otherwise specified, and rule out PTSD.  She 
instead requested psychological testing to focus on cognitive 
deficits, PTSD symptoms, symptoms of psychosis, and potential 
malingering or exaggeration of symptoms.  In a July 2005 
addendum, the VA examiner noted that based on the 
psychological testing of May 2004, the veteran's diagnosis 
was more likely malingering than the diagnosis of PTSD.  She 
noted that the score of the Miller Forensic Assessment of 
Symptoms test was significantly elevated which indicated that 
the veteran might be malingering mental illness.  Further, 
the veteran endorsed rare combinations of symptoms and 
unusual hallucinations.  However, the examiner based her 
finding, in part, on a correlation with the fact that there 
was no clear verified stressor in his case.

VA medical records dated from January 2006 to March 2006, 
noted the veteran's participation in a PTSD Combat Veterans 
Group, a peer-to-peer focused educational and support group.

Another March 2006 VA mental health record revealed that the 
veteran was still experiencing irritability, road rage, and 
insomnia.

In an August 2006 addendum to the July 2005 VA examination, 
the examiner, despite evidence regarding verification of an 
in-service stressor, retained her opinion that the veteran 
was malingering.  She wrote that this was reinforced by the 
results of psychological testing that was performed at her 
request by Dr. J.M.T.  She found that the veteran's testing 
and his approach to psychological testing were consistent 
with an attempt to malinger symptoms or to exaggerate 
symptoms and that this was consistent with the clinical 
presentations observed during her interviews with the veteran 
and supported her opinion that this was a case of malingering 
of mental illness.

In September 2006, the veteran failed to appear for a VA 
examination with two licensed clinical psychologists.  They 
were asked to review the claims file in his absence.  Their 
report noted that the veteran had a verified in-service 
stressor and that a VA psychiatrist and social workers had 
diagnosed the veteran with depression and PTSD.  Both 
examiners, without interviewing the veteran, declined to 
offer an additional opinion on whether the veteran had PTSD, 
but was exaggerating his symptoms, or was malingering 
regarding PTSD.

The veteran underwent another VA examination in October 2006 
by one of the licensed clinical psychologists who wrote the 
September 2006 report.  The VA examiner reviewed the claims 
file, including the USASCRUR stressor statement, and reported 
that the veteran said that he was at Qui Nhon when the Viet 
Cong hit the ammunition depot and a building blew up and he 
had to scramble to a bunker.  The examiner reported that the 
way in which the veteran described the event showed that he 
did not appear particularly affected by the trauma of the 
situation and his report was rather vague.  The examiner 
diagnosed depressive disorder, not otherwise specified.  She 
wrote that the veteran exhibited moderate symptoms more 
associated with depression than with PTSD and found that the 
veteran did not appear to have PTSD.  She questioned the 
veteran's report of his PTSD symptoms because the way in 
which he talked about his stressor made her think that it was 
not really a stressor for him, and she found, based upon her 
review, that the veteran had exaggerated symptoms and 
presented himself in inconsistent ways in previous 
evaluations.  As an example, she cited significant cognitive 
problems in past VA examinations whereas on this exam he did 
quite well on the memory portion (after being told this 
portion of the exam could affect his money management).  The 
examiner thought that the veteran had depression, even if he 
exaggerated some symptoms, but that it was not related to his 
service in Vietnam, but to his health problems and limited 
physical abilities.

The veteran also told the examiner that he was seen by a 
nurse practitioner at a VA facility every three months for 
three to four years, and that he had attended group therapy 
at the Greenwood, South Carolina, Vet Center for two years 
and at a VA facility for 2 and 1/2 years, but stopped because 
of health problems.  

During his June 2008 travel board hearing, the veteran 
testified that he began having problems with PTSD right after 
he got home from Vietnam caused by the rocket and mortar 
attacks of an ammunition depot where he was located during 
part of his service while in Vietnam.  He was an ammunition 
records clerk, but mostly did guard duty while stationed in 
Vietnam.  He described a February 1968 explosion at the 
ammunition depot in Qui Nhon where people were killed, but he 
was not injured.  He testified that his current symptoms from 
PTSD were nightmares, sleeping difficulties, irritability, 
and isolation.  He said that he attended a counseling group 
at VA and formerly attended the South Carolina Combat 
Veterans, but dropped out there because he thought it was too 
crowded.  (Transcript, at pp. 4-7, 9-11).  

As noted above, the record does contain evidence that the 
veteran reported or manifested some indications of PTSD and 
that he was so diagnosed by a nurse practitioner at a VA 
outpatient clinic and by a social worker at the Vet Center.  
However, the critical factor in this appeal, which is 
reflected in the numerous VA examinations in the record 
performed by psychologists and psychiatrists with years of 
advanced expertise in the mental health field, is that there 
is no current medical diagnosis of PTSD, and there has never 
been one in this case, that meets the requirements of VA 
regulations cited to above.  As the October 2006 VA examiner 
pointed out, the veteran manifested moderate symptoms more 
associated with depression than with PTSD, that the veteran 
did not appear to have PTSD, and that he had exaggerated 
symptoms and presented inconsistently over the course of 
several VA examinations.

As to the initial significant issue in this claim, whether 
the veteran has a diagnosis of PTSD, the Board finds that 
there is no such diagnosis.  Currently the disorder is not 
clinically present.

Even taking into account the fact that the veteran has a 
verified stressor-the attack or attacks on an ammunition 
depot in Qui Nhon in February 1968-- the weight of the 
available competent medical evidence fails to show a current 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  
The Board finds it significant that the VA examiners who 
reviewed the often inconsistent psychological evidence either 
came to this conclusion or reported that they could not 
provide a diagnosis.  The VA outpatient records contain 
little evidence of PTSD symptoms, but do note that the 
veteran tested positive for a depression screen and show 
symptoms more familiar to a depressive disorder than to PTSD.  
Finally, the veteran has offered no competent medical 
evidence to establish a current diagnosis of PTSD that meets 
the requirements of VA regulations, and has provided 
inconsistent symptomatology over time which the weight of 
medical opinion in the file does not support as rising to the 
level of a PTSD disability.  Thus, the Board finds that the 
preponderance of the evidence is against a finding of PTSD in 
this case.  

Since the veteran does not have a current diagnosis of PTSD, 
the Board need not address the claim further, since a veteran 
seeking disability benefits must establish the existence of a 
disability.  See Boyer v. West, 210 F.3d at 1353.  There must 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a).  In the absence of such evidence, 
the veteran fails to satisfy a critical element of a claim 
for PTSD and his claim for service connection fails.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997).

The Board also has considered the assertions the veteran has 
advanced on appeal in written statements, his video 
conference hearing, and during his VA examinations.  However, 
the veteran cannot establish a service connection claim on 
the basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the veteran's belief that he has a 
current PTSD disability that is associated with military 
service, this claim turns on a medical matter.  Questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, the veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the veteran's 
assertions regarding diagnosis and/or etiology of his claimed 
PTSD simply do not constitute persuasive evidence in support 
of the claim, especially when the weight of the competent 
medical evidence suggests the veteran is suffering from some 
form of depression and not PTSD.

For the foregoing reasons, the claim for service connection 
for PTSD must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the- doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

New and material evidence was submitted to reopen a claim of 
entitlement to service connection for PTSD; to this extent 
the appeal is allowed.

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M PELETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


